09-4379-ag
         Ademi v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A088 372 178
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 4 th day of January,           two thousand eleven.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       _______________________________________
12
13       FITIM ADEMI,
14
15                         Petitioner,
16
17                          v.                                  09-4379-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:                  Joshua E. Bardavid, New York, New
26                                        York.
27
28       FOR RESPONDENT:                  Tony West, Assistant Attorney
29                                        General; M. Jocelyn Lopez Wright,
30                                        Senior Litigation Counsel; Kristin
31                                        K. Edison, Attorney, Office of
1                            Immigration Litigation, Civil
2                            Division, U.S. Department of
3                            Justice, Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner, Fitim Ademi, a native of the former

10   Yugoslavia and citizen of Serbia, seeks review of a

11   September 28, 2009, decision of the BIA affirming the May

12   28, 2008, decision of Immigration Judge (“IJ”) Barbara     A.

13   Nelson pretermitting his application for asylum as untimely

14   and denying his applications for withholding of removal and

15   relief under the Convention Against Torture (“CAT”).     In re

16   Fitim Ademi, No. A088 372 178 (B.I.A. Sept. 28, 2009), aff’g

17   No. A088 372 178 (Immig. Ct. N.Y. City May 28, 2008).     We

18   assume the parties’ familiarity with the underlying facts

19   and procedural history of the case.

20       Under the circumstances of this case, we review both

21   the IJ’s and the BIA’s opinions “for the sake of

22   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

23   2008) (internal quotation marks omitted).   The applicable

24   standards of review are well-established.   See Corovic v.


                                   2
1    Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Salimatou Bah v.

2    Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

3        As an initial matter, we note that Ademi explicitly

4    declined to challenge the IJ’s pretermission of his asylum

5    application as untimely.     We therefore consider only the

6    agency’s denial of Ademi’s applications for withholding of

7    removal and CAT relief based on an adverse credibility

8    determination.

9        Substantial evidence supports the IJ’s adverse

10   credibility determination.     The IJ reasonably found Ademi

11   not credible because his testimony regarding the specific

12   incidents of harm he suffered was inconsistent with his

13   asylum application, a letter from his parents, and the

14   country conditions evidence in the record.     See 8 U.S.C.

15   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534

16   F.3d 162, 166-67 (2d Cir. 2008).     Moreover, no reasonable

17   factfinder would have been compelled to credit his

18   explanations for these inconsistencies.     See Majidi v.

19   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).     Additionally,

20   the IJ’s unchallenged finding that Ademi appeared unsure of

21   his own testimony provided further support for the IJ’s

22   adverse credibility determination.     See id. at 81 n.1; see


                                     3
1    also 8 U.S.C. § 1158(b)(1)(B)(iii).

2        In light of the adverse credibility determination, the

3    agency did not err in denying Ademi’s applications for

4    withholding of removal and CAT relief because the only

5    evidence that Ademi would be persecuted or tortured depended

6    on his credibility.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see

7    also Paul v. Gonzales, 444 F.3d 148, 157 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.    Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18




                                    4